DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/541,471, filed on August 15th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jahnke et al. (US 20200361429 A1 and Jahnke hereinafter).
Regarding Claim 1
Jahnke teaches a system for controlling wheel brakes in a first vehicle (see Figs. 1-2, vehicle 10 / truck 12; [0001] and [0019]-[0020]) in a platoon with a second vehicle (see "further vehicle", [0004]-[0007]), comprising:
a transceiver configured for mounting in the first vehicle (see Fig. 2, first wireless signal receiver 38) and configured to receive a brake command signal to apply a wheel brake in the first vehicle from the second vehicle in the platoon (see [0031], [0035]-[0036]); and,
a controller configured for mounting in the first vehicle (see Fig. 2, (ECU) 20) and configured to receive the brake command signal from the transceiver (see [0006] and [0031]-[0035]); and,
generate, responsive to the brake command signal, a first set of control signals to control delivery of fluid pressure to the wheel brake and implement a braking event in accordance with a first normal braking profile (see [0031]-[0034]; The "appropriate level of braking" corresponds to the first normal braking profile.) wherein the first normal braking profile differs from a second normal braking profile used by the controller during braking events occurring in the absence of the brake command signal (see [0025]-[0026]; The "level of braking demanded by the driver" corresponds to the second normal braking profile.).
Regarding Claim 3
Jahnke teaches the system of claim 1 (as discussed above in claim 1), 
further comprising a modulator valve disposed between a pneumatic fluid source and the wheel brake (see Fig. 2, modulator 28; [0021]-[0023]), a position of the modulator valve established responsive to one or more of the first set of control signals (see [0032] and [0034]).
Regarding Claim 7
Jahnke teaches an article of manufacture, comprising: a non-transitory computer storage medium having a computer program encoded thereon that when executed by a controller (see Fig. 2, (ECU) 20; [0005] and [0020]) controls wheel brakes in a first vehicle (see Figs. 1-2, vehicle 10 / truck 12; [0001] and [0019]-[0020]) in a platoon with a second vehicle (see "further vehicle", [0004]-[0007]), the computer program including code for:
receiving a brake command signal to apply a wheel brake in the first vehicle from a transceiver mounted in the first vehicle, the transceiver configured to receive the brake command signal from the second vehicle in the platoon (see Fig. 2, first wireless signal receiver 38; [0031], [0035]-[0036]);
generating, responsive to the brake command, a first set of control signals to control delivery of fluid pressure to the wheel brake and implement a braking event in accordance with a first normal braking profile (see [0031]-[0034]; The "appropriate level of braking" corresponds to the first normal braking profile.) wherein the first normal braking profile differs from a second normal braking profile used by the controller during braking events occurring in the absence of the brake command signal (see [0025]-[0026]; The "level of braking demanded by the driver" corresponds to the second normal braking profile.).
Regarding Claim 9
Jahnke teaches the article of manufacture of claim 7 (as discussed above in claim 7),
wherein the first set of control signals establish a position of a modulator valve disposed between a pneumatic fluid source and the wheel brake (see Fig. 2, modulator 28; [0021]-[0023], [0032] and [0034]).
Regarding Claim 13
Jahnke teaches a method for controlling wheel brakes in a first vehicle (see Figs. 1-2, vehicle 10 / truck 12; [0001], [0019]-[0020] and [0046]) in a platoon with a second vehicle (see "further vehicle", [0004]-[0007]), comprising the steps of:
receiving a brake command signal to apply a wheel brake in the first vehicle from the second vehicle over a communications channel between the first vehicle and the second vehicle in the platoon (see Fig. 2, first wireless signal receiver 38; [0031], [0035]-[0036]);
generating, responsive to the brake command signal, a first set of control signals to control delivery of fluid pressure to the wheel brake and implement a braking event in accordance with a first normal braking profile (see [0031]-[0034]; The "appropriate level of braking" corresponds to the first normal braking profile.) wherein the first normal braking profile differs from a second normal braking profile used by the controller during braking events occurring in the absence of the brake command signal (see [0025]-[0026]; The "level of braking demanded by the driver" corresponds to the second normal braking profile.).
Regarding Claim 15
Jahnke teaches the method of claim 13 (as discussed above in claim 13), 
wherein the first set of control signals establish a position of a modulator valve disposed between a pneumatic fluid source and the wheel brake (see Fig. 2, modulator 28; [0021]-[0023], [0032] and [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke as applied to claims 1, 7 and 13 above, and further in view of Gow et al. (US 20110307130 A1 and Gow hereinafter).
Regarding Claim 2
Jahnke teaches the system of claim 1 (as discussed above in claim 1) wherein the controller is further configured to:
Jahnke further teaches detect a wheel slip condition indicative of slip in a wheel of the first vehicle during the braking event (see [0029]); and,
generate, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a second anti-lock braking profile used by the controller during braking events occurring in the absence of the brake command signal (see [0029]).
Jahnke is silent regarding control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile wherein the first anti-lock braking profile differs from a second anti-lock braking profile.
Gow teaches a system for controlling wheel brakes in a first vehicle (see Fig. 1A, [0005]), comprising a controller (see Fig. 1A, driving mode 130) configured to generate, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile (see [0005] "first antilock braking profile" and [0032]) wherein the first anti-lock braking profile differs from a second anti-lock braking profile (see [0005] "second antilock braking profile", [0032] and Claim 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gow to Jahnke. It would have been obvious to modify the vehicle wheel braking controller of Jahnke to further include instructions for generating control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile, wherein the first anti-lock braking profile differs from the second anti-lock braking profile, as taught by Gow.
Gow teaches the known technique of varying anti-lock braking profiles in order to adjust the amount of driver’s control over the braking system. It would have been obvious to apply this teaching to Jahnke by activating a first anti-lock braking profile when the first vehicle braking system is automatically controlled in response to the brake command signal, and activating a second anti-lock braking profile when the vehicle braking system is manually controlled by a driver.
Application of the known technique taught by Gow to the prior art controller taught by Jahnke would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the controller further configured to generate, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile wherein the first anti-lock braking profile differs from a second anti-lock braking profile used by the controller during braking events occurring in the absence of the brake command signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Jahnke teaches the article of manufacture of claim 7 (as discussed above in claim 7), wherein the computer program further includes code for:
Jahnke further teaches detecting a wheel slip condition indicative of slip in a wheel of the first vehicle during the braking event (see [0029]); and,
generating, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a second anti-lock braking profile used by the controller during braking events occurring in the absence of the brake command signal (see [0029]).
Jahnke is silent regarding control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile wherein the first anti-lock braking profile differs from a second anti-lock braking profile.
Gow teaches generating, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile (see [0005] "first antilock braking profile" and [0032]) wherein the first anti-lock braking profile differs from a second anti-lock braking profile (see [0005] "second antilock braking profile", [0032] and Claim 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gow to Jahnke. It would have been obvious to modify the vehicle wheel braking controller of Jahnke to further execute code for generating control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile, wherein the first anti-lock braking profile differs from the second anti-lock braking profile, as taught by Gow.
Gow teaches the known technique of varying anti-lock braking profiles in order to adjust the amount of driver’s control over the braking system. It would have been obvious to apply this teaching to Jahnke by activating a first anti-lock braking profile when the first vehicle braking system is automatically controlled in response to the brake command signal, and activating a second anti-lock braking profile when the vehicle braking system is manually controlled by a driver.
Application of the known technique taught by Gow to the prior art controller taught by Jahnke would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the controller further configured to execute code to generate, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile wherein the first anti-lock braking profile differs from a second anti-lock braking profile used by the controller during braking events occurring in the absence of the brake command signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Jahnke teaches the method of claim 13 (as discussed above in claim 13), further comprising the steps of:
Jahnke further teaches detecting a wheel slip condition indicative of slip in a wheel of the first vehicle during the braking event (see [0029]); and,
generating, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a second anti-lock braking profile used by the controller during braking events occurring in the absence of the brake command signal (see [0029]).
Jahnke is silent regarding control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile wherein the first anti-lock braking profile differs from a second anti-lock braking profile
Gow teaches generating, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile (see [0005] "first antilock braking profile" and [0032]) wherein the first anti-lock braking profile differs from a second anti-lock braking profile (see [0005] "second antilock braking profile", [0032] and Claim 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gow to Jahnke. It would have been obvious to modify the vehicle wheel braking process of Jahnke to further include instructions for generating control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile, wherein the first anti-lock braking profile differs from the second anti-lock braking profile, as taught by Gow.
Gow teaches the known technique of varying anti-lock braking profiles in order to adjust the amount of driver’s control over the braking system. It would have been obvious to apply this teaching to Jahnke by activating a first anti-lock braking profile when the first vehicle braking system is automatically controlled in response to the brake command signal, and activating a second anti-lock braking profile when the vehicle braking system is manually controlled by a driver.
Application of the known technique taught by Gow to the prior art process taught by Jahnke would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method comprising the steps of: generating, when the wheel slip condition occurs, a second set of control signals to control delivery of fluid pressure to the wheel brake in accordance with a first anti-lock braking profile wherein the first anti-lock braking profile differs from a second anti-lock braking profile used by the controller during braking events occurring in the absence of the brake command signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke as applied to claims 3, 9 and 15 above, and further in view of Hasebe (WO 2018043519 A1 and Hasebe hereinafter) .
Regarding Claim 4
Jahnke teaches the system of claim 3 (as discussed above in claim 3),
Jahnke further teaches determining pressure of fluid required to be supplied to the brake actuators according to wheel speed (see [0028]); however, Jahnke is silent regarding wherein the first normal braking profile causes the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle and the second normal braking profile causes the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle different than the first corresponding speeds or accelerations.
Hasebe teaches a system for controlling wheel brakes in a first vehicle in a platoon with a second vehicle (Page 4, see attached reference “WO_2018043519_A1”), comprising: a controller configured to receive the brake command signal from the transceiver (Page 4, Paragraph 9 "...the leading vehicle 5 controls the automatic driving of the following vehicle 10 through the communication device 105...a target deceleration, and the like."); and generate, responsive to the brake command signal, a first set of control signals to control delivery of fluid pressure to the wheel brake and implement a braking event in accordance with a first normal braking profile (see Page 9, 3rd Paragraph - 5th Paragraph "On the other hand, when the vehicle 10 is traveling in automatic driving...vehicle 10 starts to decelerate"; The "brake input amount" in automatic driving corresponds to the first normal braking profile) wherein the first normal braking profile differs from a second normal braking profile used by the controller during braking events occurring in the absence of the brake command signal (see Page 8, 6th Paragraph - 8th Paragraph "First, when the vehicle 10 is traveling in normal driving...the vehicle 10 starts to decelerate"; The "brake input amount" in normal driving corresponds to the second normal braking profile).
Hasebe further teaches wherein the first normal braking profile causes the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle (see Page 9, 6th Paragraph - Page 10, 1st Paragraph "When the vehicle 10 starts decelerating, the actual deceleration of the vehicle 10 is detected by the rotational speed sensor…the target fluid pressure in the actuator drive line 53 is corrected") and the second normal braking profile causes the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle (see Page 8, 9th Paragraph - Page 9, 2nd Paragraph "When the vehicle 10 starts decelerating, the actual deceleration of the vehicle 10 is detected by the rotational speed sensor 70…the target fluid pressure in the actuator drive line 53 is corrected.") different than the first corresponding speeds or accelerations (see Page 3, 9th Paragraph "..The threshold value applied to the brake input amount input from the automatic operation control means is smaller than the threshold value applied to the brake input amount input from the input means." and Page 10, 2nd Paragraph ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hasebe to Jahnke. It would have been obvious to take the vehicle wheel braking system of Jahnke and further include instructions for the first normal braking profile to cause the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle and for the second normal braking profile to cause the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle different than the first corresponding speeds or accelerations, as taught by Hasebe.
Hasebe teaches the use of modulator valves to apply, hold, and release positions at first corresponding speeds or accelerations in order to continually adjust brake fluid pressure when there is a difference between target deceleration and actual deceleration of the vehicle. Hasebe further teaches adjusting deceleration at high frequencies in automatic driving for increased precision in braking, while adjusting deceleration at lower frequencies in normal driving for increased comfort to the driver. Further, despite Jahnke not explicitly teaching the specific operation capabilities of modulator valves, it is well known in the art for modulator valves to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel. 
Regarding Claim 10
Jahnke teaches the article of manufacture of claim 9 (as discussed above in claim 9),
Jahnke further teaches determining pressure of fluid required to be supplied to the brake actuators according to wheel speed (see [0028]); however, Jahnke is silent regarding wherein the first normal braking profile causes the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle and the second normal braking profile causes the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle different than the first corresponding speeds or accelerations.
Hasebe teaches wherein the first normal braking profile causes the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle (see Page 9, 6th Paragraph - Page 10, 1st Paragraph "When the vehicle 10 starts decelerating, the actual deceleration of the vehicle 10 is detected by the rotational speed sensor…the target fluid pressure in the actuator drive line 53 is corrected") and the second normal braking profile causes the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle (see Page 8, 9th Paragraph - Page 9, 2nd Paragraph "When the vehicle 10 starts decelerating, the actual deceleration of the vehicle 10 is detected by the rotational speed sensor 70…the target fluid pressure in the actuator drive line 53 is corrected.") different than the first corresponding speeds or accelerations (see Page 3, 9th Paragraph "..The threshold value applied to the brake input amount input from the automatic operation control means is smaller than the threshold value applied to the brake input amount input from the input means." and Page 10, 2nd Paragraph).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hasebe to Jahnke. It would have been obvious to modify the vehicle wheel braking controller of Jahnke to further execute code for the first normal braking profile to cause the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle and for the second normal braking profile to cause the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle different than the first corresponding speeds or accelerations, as taught by Hasebe.
Hasebe teaches the use of modulator valves to apply, hold, and release positions at first corresponding speeds or accelerations in order to continually adjust brake fluid pressure when there is a difference between target deceleration and actual deceleration of the vehicle. Hasebe further teaches adjusting deceleration at high frequencies in automatic driving for increased precision in braking, while adjusting deceleration at lower frequencies in normal driving for increased comfort to the driver. Further, despite Jahnke not explicitly teaching the specific operation capabilities of modulator valves, it is well known in the art for modulator valves to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel. 
Regarding Claim 16
Jahnke teaches the method of claim 15 (as discussed above in claim 15),
Jahnke further teaches determining pressure of fluid required to be supplied to the brake actuators according to wheel speed (see [0028]); however, Jahnke is silent regarding wherein the first normal braking profile causes the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle and the second normal braking profile causes the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle different than the first corresponding speeds or accelerations.
wherein the first normal braking profile causes the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle (see Page 9, 6th Paragraph - Page 10, 1st Paragraph "When the vehicle 10 starts decelerating, the actual deceleration of the vehicle 10 is detected by the rotational speed sensor…the target fluid pressure in the actuator drive line 53 is corrected") and the second normal braking profile causes the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle (see Page 8, 9th Paragraph - Page 9, 2nd Paragraph "When the vehicle 10 starts decelerating, the actual deceleration of the vehicle 10 is detected by the rotational speed sensor 70…the target fluid pressure in the actuator drive line 53 is corrected.") different than the first corresponding speeds or accelerations (see Page 3, 9th Paragraph "..The threshold value applied to the brake input amount input from the automatic operation control means is smaller than the threshold value applied to the brake input amount input from the input means." and Page 10, 2nd Paragraph ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hasebe to Jahnke. It would have been obvious to modify the vehicle wheel braking process of Jahnke to further include instructions for the first normal braking profile to cause the modulator valve to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel of the first vehicle and for the second normal braking profile to cause the modulator valve to assume the apply, hold and release positions at second corresponding speeds or accelerations of the wheel of the first vehicle different than the first corresponding speeds or accelerations, as taught by Hasebe.
Hasebe teaches the use of modulator valves to apply, hold, and release positions at first corresponding speeds or accelerations in order to continually adjust brake fluid pressure when there is a difference between target deceleration and actual deceleration of the vehicle. Hasebe further teaches adjusting deceleration at high frequencies in automatic driving for increased precision in braking, while adjusting deceleration at lower frequencies in normal driving for increased comfort to the driver. Further, despite Jahnke not explicitly teaching the specific operation capabilities of modulator valves, it is well known in the art for modulator valves to assume apply, hold and release positions at first corresponding speeds or accelerations of a wheel. 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke as applied to claims 1, 7 and 13 above, and further in view of Schuh et al. (US 20200201356 A and Schuh hereinafter).
Regarding Claim 6
Jahnke teaches the system of claim 1 (as discussed above in claim 1),
Jahnke is silent regarding wherein the controller selects the first normal braking profile from among a plurality of normal braking profiles responsive to at least one of a type of suspension on the first vehicle and a type of wheel brake on the first vehicle.
Schuh teaches a system for controlling wheel brakes in a first vehicle platoon with a second vehicle (see [0005] and [0007]), comprising a controller (see Fig. 3, [0005] and [0007]) configured to implement a braking event in accordance with a first normal braking profile (see [0034] and [0036], "model"), wherein the controller selects the first normal braking profile from among a plurality of normal braking profiles responsive to at least one of a type of suspension on the first vehicle and a type of wheel brake on the first vehicle (see all of [0039], specifically "...suspension…" and "...brake type...".).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Schuh to Jahnke. It would have been obvious to modify the vehicle wheel braking controller of Jahnke to further include instructions for selecting the first normal braking profile from among a plurality of normal braking profiles responsive to a type of suspension on the first vehicle and a type of wheel brake on the first vehicle, as taught by Schuh.
	Schuh teaches applying an appropriate first normal braking profile to substantially match the amount of braking of the first vehicle to the amount of braking of the second vehicle. Various attributes are taken into account to determine the first normal braking profile. Among the various attributes accounted for are suspension and wheel type of the first vehicle.
Regarding Claim 12
Jahnke teaches the article of manufacture of claim 7 (as discussed above in claim 7),
Jahnke is silent regarding wherein the computer program further includes code for selecting the first normal braking profile from among a plurality of normal braking profiles responsive to at least one of a type of suspension on the first vehicle and a type of wheel brake on the first vehicle.
Schuh teaches wherein the computer program further includes code for selecting the first normal braking profile from among a plurality of normal braking profiles responsive to at least one of a type of suspension on the first vehicle and a type of wheel brake on the first vehicle (see all of [0039], specifically "...suspension…" and "...brake type...").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Schuh to Jahnke. It would have been obvious to modify the vehicle wheel braking controller of Jahnke to further execute code for selecting the first normal braking profile from among a plurality of normal braking profiles responsive to a type of suspension on the first vehicle and a type of wheel brake on the first vehicle, as taught by Schuh.
	Schuh teaches applying an appropriate first normal braking profile to substantially match the amount of braking of the first vehicle to the amount of braking of the second vehicle. Various attributes are taken into account to determine the first normal braking profile. Among the various attributes accounted for are suspension and wheel type of the first vehicle.

Regarding Claim 18
Jahnke teaches the method of claim 13 (as discussed above in claim 13), 
Jahnke is silent regarding further comprising the step of selecting the first normal braking profile from among a plurality of normal braking profiles responsive to at least one of a type of suspension on the first vehicle and a type of wheel brake on the first vehicle.
Schuh teaches further comprising the step of selecting the first normal braking profile from among a plurality of normal braking profiles responsive to at least one of a type of suspension on the first vehicle and a type of wheel brake on the first vehicle (see all of [0039], specifically "...suspension…" and "...brake type...").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Schuh to Jahnke. It would have been obvious to modify the vehicle wheel braking process of Jahnke to further include instructions for selecting the first normal braking profile from among a plurality of normal braking profiles responsive to a type of suspension on the first vehicle and a type of wheel brake on the first vehicle, as taught by Schuh.
	Schuh teaches applying an appropriate first normal braking profile to substantially match the amount of braking of the first vehicle to the amount of braking of the second vehicle. Various attributes are taken into account to determine the first normal braking profile. Among the various attributes accounted for are suspension and wheel type of the first vehicle.

Allowable Subject Matter
Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664